



COURT OF APPEAL FOR ONTARIO

CITATION:
1725445 Ontario Inc. v. CIBC
    Investor Services Inc., 2012 ONCA 440

DATE: 20120621

DOCKET: C54188

Gillese, Rouleau and Epstein
    JJ.A.

BETWEEN

1725445 Ontario Inc.

Applicant (Appellant)

and

CIBC Investor Services Inc. and Larry Levine
    Professional Corporation

Respondents (Respondents)

Hagit Genossar, for the appellant

Laura Paglia and Larry J. Levine, Q.C., for the
    respondents

Heard: June 18, 2012

On appeal from the order of Justice Frank J.C. Newbould
    of the Superior Court of Justice, dated June 22, 2011.

APPEAL BOOK ENDORSEMENT

[1]

After the partial abandonment, the only issue that remains is that of
    costs awarded below. The appellant acknowledges that the test for granting
    leave is a stringent one. She maintains it has been met in this case as the
    award of $75,000 is not reasonable nor made with reference to the reasonable
    expectations of the parties.

[2]

We disagree. We would not grant leave to appeal costs as we see nothing
    in the costs award that warrants review by this court. Given the complexity of
    the matter and the extremely large sums in question, a costs award of this size
    should come as no surprise.

[3]

The appeal is dismissed with costs to the respondent fixed at $9000, all
    inclusive.


